Citation Nr: 1642388	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial, compensable rating for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to March 1985, and from November 1985 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In an April 2016 written correspondence, the Veteran's attorney withdrew from appeal the issue of entitlement to an increased initial rating for bilateral pes planus.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased initial rating for bilateral pes planus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In April 2016, the Veteran's attorney submitted a written statement in indicating that the Veteran was satisfied with all issues on appeal, and thus indicating the Veteran's intent to withdraw the matter of entitlement to an increase initial rating for bilateral pes planus.  This letter, which was accompanied by a "Satisfied Letter" cover sheet, is clear and unambiguous.  

The Board observes that the RO did not recognize the April 2016 withdrawal of appeal, and sent the Veteran a letter on July 2016 offering him a Travel Board hearing.  In August 2016, the Veteran declined the hearing request.  Notably, the appeal had terminated as a result of the April 2016 withdrawal by the Veteran's attorney and the Board finds no contextual facts which call into question the validity of the April 2016 withdrawal.  The Board is confident that the Veteran's counsel had discussed the withdrawal criteria with the Veteran and submitted the withdrawal with full knowledge of the consequences of a dismissal of appeal.  See generally Robinson v. Peake, 21 Vet. App. 545, 554 (2008) (explaining that the Board may assume that "an experienced attorney in veteran's law ... says what he means and means what he says").  

Consequently, the Board finds that the Veteran has withdrawn his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is to the matter of entitlement to an initial, compensable rating for bilateral pes planus is dismissed.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


